 1

 2

 3

 4

 5

 6

 7                                       IN THE UNITED STATES DISTRICT COURT

 8                                FOR THE WESTERN DISTRICT OF WASHINGTON

 9                                                            AT TACOMA

10   TINA BROVOLD,
                                                                          No. 3:20-cv-5792
11                                               Plaintiff,
                                                                          NOTICE OF REMOVAL TO
12                          vs.                                           FEDERAL COURT

13   SAFEWAY, INC.,

14                                               Defendant.

15

16              Please take notice that Defendant Safeway Inc. hereby removes to the United

17   States District Court for the Western District of Washington the action described below.

18   On February 20, 2020, Defendant Safeway Inc. was served with a summons

19   (Attachment 1) and complaint (Attachment 2) in an action entitled Tina Brovold v.

20   Safeway, Inc., Pierce County Superior Court No. 20-2-04955-2. The first date upon

21   which Safeway Inc. received a copy of this complaint was February 20, 2020.

22              The complaint does not specify the amount of damages being claimed by the

23   Plaintiff. Pursuant to RCW 4.28.360, Safeway propounded a request for a statement of

24

25
     NOTICE OF REMOVAL TO                                                             Turner Kugler Law, PLLC
     FEDERAL COURT - 1                                                                 6523 California Ave SW #454
     R :\6899\P LE A D IN G S \rem oval.notice.fed.wpd                                      Seattle, WA 98136
                                                                                             (206) 659-0679
 1   the damages Plaintiff is claiming in this matter. On August 4, 2020, Plaintiff served

 2   Safeway with a statement of damages claiming more than $75,000 in damages.

 3              There is complete diversity because the Plaintiff is a citizen of the State of

 4   Washington and Defendant Safeway Inc. is a corporation organized under the laws to

 5   the State of Delaware with its principle place of business in the State of California.

 6              This court has original jurisdiction over this action pursuant to 28 U.S.C. §1332(a)

 7   because it is between citizens of different states and the amount in controversy exceeds

 8   $75,000. This claim is removable to federal court by the defendant pursuant to 28 U.S.C.

 9   §1441 based on diversity jurisdiction.

10              A jury demand has been filed. (Attachment 3)

11                                                   INTRADISTRICT ASSIGNMENT

12              The case arises out of an incident which occurred in Pierce County, Washington

13   and the case was originally commenced in Pierce County, Washington. In accordance

14   with LCR 3(e), this case should be assigned to a judge in the Tacoma Division.

15              A civil case cover sheet is attached as Attachment 4.

16              Dated: August 7, 2020.

17                                                        TURNER KUGLER LAW, PLLC

18                                                        By:      s/ John T. Kugler      _
                                                             John T. Kugler, WSBA # 19960
19                                                           Attorney for Defendant

20

21

22

23

24

25
     NOTICE OF REMOVAL TO                                                           Turner Kugler Law, PLLC
     FEDERAL COURT - 2                                                               6523 California Ave SW #454
     R :\6899\P LE A D IN G S \rem oval.notice.fed.wpd                                    Seattle, WA 98136
                                                                                           (206) 659-0679
 1                                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on August 7, 2020, I electronically filed the foregoing with the Clerk of the Court
     using the CM/ECF system which will send notification of such filing to the following:
 3
                             Attorneys for Plaintiff:
 4                           Richard S. Aguire
                             Kevin B. Page
 5                           Ritchie Reiersen, PLLC
                             110 2nd St. W ., Ste. 135
 6                           Auburn, W A 98001
                             (253) 204-2244
 7                           richard@ rrinjurylaw.com
                             kevin@ rrinjurylaw.com
 8
     and I hereby certify that I have m ailed by United States Postal Service the docum ent to the following non-
 9   CM/ECF participants:

10                           none

11                                                               s/ John T. Kugler
                                                             JOHN T. KUGLER, W SB #19960
12                                                           Attorney for Defendant Safeway Inc.
                                                             TURNER KUGLER LAW , PLLC
13                                                           6523 California Ave SW #454
                                                             Seattle, W A 98136-1833
14                                                           Telephone: (206) 659-0679
                                                             E-m ail: john@ turnerkuglerlaw.com
15

16

17

18

19

20

21

22

23

24

25
      NOTICE OF REMOVAL TO                                                                     Turner Kugler Law, PLLC
      FEDERAL COURT - 3                                                                            6523 California Ave SW #454
      R :\6899\P LE A D IN G S \rem oval.notice.fed.wpd                                                 Seattle, WA 98136
                                                                                                         (206) 659-0679
